DETAILED ACTION
Applicant has amended claims 1, 6-8, and 10-12. Claim 5 has been canceled. Applicant’s amendment of January 13, 2022 overcomes the following:
Specification objections
Interpretation of claims 1 and 11-12 under 35 U.S.C. 112(f), pre-AIA  35 U.S.C. 112, sixth paragraph
Rejection of claims 6 and 10 based on 35 U.S.C. 112(b), pre-AIA  35 U.S.C. 112, second paragraph

Allowable Subject Matter
Claims 1-4 and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 5 was objected to as being dependent upon a rejected base claim but would haven allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as previously indicated in Non-Final OA 10/14/2021, Pg. 43. Independent claims 1, 11, and 12 have been amended to include feature limitations of canceled claim 5. Furthermore, after having performed an updated search of prior art, including all feature limitations of amended independent claims, respectively, the examiner was not able to find prior art that teaches all feature limitations indicated below, as claimed by the Applicant’s invention. Therefore, the instant application is deemed to be directed to a nonobvious improvement over the combination of the inventions published in US PG Pub. Nos. 2013/0073089 A1, 2005/0107920 A1, 2018/0222056 A1, and 2018/0222049 A1, respectively. In particular, 
“… control an operation of a device for work using a teaching point representing a position or posture of the device for work;
… store image data at the teaching point captured by an imaging sensor and data of the position or posture of the device for work corresponding to the teaching point in association with each other; and
… perform an assistance process of assisting with setting of work restoration by processing data of a first image captured by the imaging sensor wat at the teaching point of the device for work when work restoration is performed and data of a second image at the teaching point which is read out from the storage unit, and displaying the first and second images,
… displaying a setting screen having an image display region in the assistance process and displaying the first and second images in a superimposed manner in the image display region.”
Independent claim 11 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… controlling an operation of a working device using a teaching point representing a position or posture of the working device;
performing control for capturing an image of a subject at the teaching point using an imaging sensor;

performing a process of assisting with setting of work restoration by processing data of a first image captured by the imaging sensor at the teaching point of the working device when work restoration is performed and data of a second image at the teaching point which is read out from the storage, and displaying the first and second images,
wherein the performing performs control for displaying a setting screen having an image display region in the assistance process and displaying the first and second images in a superimposed manner in the image display region.”
Independent claim 12 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… controlling an operation of a device for work using a teaching point representing a position or posture of the device for work;
performing control for capturing an image of a subject at the teaching point using an imaging sensor;
storing image data at the teaching point captured by the imaging sensor and data of the position or posture of the device for work corresponding to the teaching point in association with each other in a storage unit; and
performing a process of assisting with setting of work restoration by processing data of a first image captured by the imaging sensor at the teaching point of the device for work when work restoration is performed and data of a second image at the teaching 
wherein the performing performs control for displaying a setting screen having an image display region in the assistance process and displaying the first and second images in a superimposed manner in the image display region.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668